ORDER
PER CURIAM.
Anthony Johnson appeals from the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. He asserts that he received ineffective assistance of counsel at trial.
The judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. An opinion would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
*872We affirm the judgment pursuant to Rule 84.16(b).